Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of Yamahira et al. (US 2019/0,162,760) discloses that error information output from one of the power monitoring devices 13 and 14 is supplied to the first safety control circuit 11 or the second safety control circuit 12. The error information is NOT supplied to the other power monitoring device that is asserted to be the first semiconductor integrated circuit. Register settings Drega and Dregb are supplied to the power monitoring devices 13 and 14. The first and second  safety control circuits 11 and 12 output the register settings Drega and Dregb, respectively. 

The prior art of Sakurai et al. (US 2007/0,076,593) discloses status monitoring (Fig. 2, evaluation 1201 to n 201) in each semiconductor device (Node 1 to Node n).

However, the prior arts of record do not clearly discloses such as “a processing apparatus comprising: a first semiconductor integrated circuit which is a one-chip semiconductor integrated circuit; and a plurality of second semiconductor integrated circuits each of which is a one-chip semiconductor integrated circuit, wherein the first semiconductor integrated circuit includes a first status monitoring circuit configured to instruct the plurality of second semiconductor integrated circuits to transmit status information indicating respective statuses of the plurality of second semiconductor integrated circuits, and wherein each of the plurality of second semiconductor integrated circuits includes a second status monitoring circuit configured to transmit, upon receiving an instruction for transmission of the status information, encrypted information in which the status information is encrypted to the first semiconductor integrated circuit” as recited in claim 1 and in similar claims 10 and 15.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111